United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE ARMY, RESEARCH,
DEVELOPMENT & ENGINEERING
COMMAND, Picatinny Arsenal, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0586
Issued: May 2, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 24, 2017 appellant, through counsel, filed a timely appeal from a
September 16, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish more than 12 percent
permanent impairment of her left upper extremity, for which she previously received a schedule
award.
FACTUAL HISTORY
On December 23, 2013 appellant, then a 65-year-old program support specialist, filed a
traumatic injury claim (Form CA-1) alleging a left wrist fracture that she attributed to a
December 20, 2013 work-related slip and fall.3 OWCP initially accepted the claim for minimally
displaced distal radius and ulnar styloid fractures. It later expanded the acceptance of the claim to
include left carpal tunnel syndrome (CTS). On September 15, 2014 appellant underwent a left
carpal tunnel release performed by Dr. Ross J. Fox, a Board-certified orthopedic surgeon.4
In a November 28, 2014 report, Dr. Fox diagnosed CTS and closed Colles’ fracture. He
indicated that appellant had reached maximum medical improvement (MMI). On physical
examination, Dr. Fox noted that her left hand and wrist revealed no overt deformity. He also noted
that there was no frank swelling or erythema, and no lymphadenopathy. Dr. Fox further noted
that, capillary refill was brisk and gross sensation was intact, although there was subjective
numbness in the tips of the fingers. Appellant’s range of motion (ROM) was approximately 75 to
80 percent composite, which was consistent with her underlying Sjögren’s syndrome. Dr. Fox
also reported that wrist ROM was approximately 60 degrees of flexion and 60 degrees of extension.
Appellant’s grip strength averaged approximately 13 kilogram (kg) on the right compared to 8 kg
on the left. Lastly, Dr. Fox noted that appellant’s joints were grossly stable and that her carpal
tunnel incision wound was well healed. In conclusion, he noted that overall appellant was doing
reasonably well and she had reached MMI. Dr. Fox explained that all she suffered from was some
pain and weakness, which he believed was permanent. He released appellant to do all activity
without restriction.
On March 17, 2015 appellant filed a claim for a schedule award (Form CA-7).
By letter dated March 31, 2015, OWCP requested that appellant submit an impairment
evaluation from her attending physician in accordance with the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).5 It
afforded her 30 days to submit the necessary evidence.

3

The Form CA-1 indicated that appellant slipped in the hallway of Building 163. Emergency room treatment
records from December 20, 2013 indicated that appellant was at work earlier that morning when she slipped on a wet
floor and fell on her outstretched left arm.
4

OWCP authorized appellant’s September 15, 2014 left wrist surgery.

5

A.M.A., Guides (6th ed. 2009).

2

In response, appellant resubmitted various medical reports and diagnostic studies that
predated her September 2014 left wrist surgery. She also resubmitted Dr. Fox’s November 28,
2014 report.
By decision dated July 22, 2015, OWCP denied appellant’s claim for a schedule award. It
noted that it had not received an impairment rating from appellant’s physician as previously
requested. Thus, OWCP found that the medical evidence of record failed to demonstrate a
measurable impairment.
Appellant, through counsel, timely requested a hearing before a representative of OWCP’s
Branch of Hearings and Review. The hearing was held on November 20, 2015.
Post-hearing, counsel submitted a November 11, 2015 impairment rating from
Dr. Nicholas P. Diamond, a physiatrist and pain management specialist. Dr. Diamond’s diagnoses
included: (1) left wrist post-traumatic impacted distal radial fracture; (2) left wrist post-traumatic
nondisplaced ulnar styloid fracture; (3) status post closed reduction of the left wrist fracture;
(4) post-traumatic degenerative joint disease with dorsal angulation of healed left wrist radial
fracture; (5) post-traumatic left CTS; and (6) status post left carpal tunnel release. He also
diagnosed aggravation of preexisting left upper extremity polyarthralgia involving the hands and
phalanges, with history of osteoarthritis and Raynaud’s phenomenon. Dr. Diamond advised that
appellant reached MMI on November 11, 2015.
With respect to appellant’s left CTS, Dr. Diamond found nine percent upper extremity
permanent impairment due to entrapment neuropathy of the left median nerve at the wrist.6 He
also found an additional seven percent upper extremity impairment due to left wrist ROM deficits.7
Dr. Diamond then calculated ROM deficits for the left index, long, ring, and little fingers. His
rating included loss of flexion at both the proximal and distal interphalangeal joints of each of
appellant’s four fingers.8 Dr. Diamond converted the respective digit impairments to a total hand
impairment 32 percent, which he then converted to an upper extremity impairment 29 percent.
After combining the upper extremity impairments due to CTS 9 percent, wrist ROM deficits 7
percent, and various finger ROM deficits 29 percent, he found 40 percent permanent impairment
of the left upper extremity.
By decision dated January 20, 2016, the hearing representative vacated the July 22, 2015
decision, and remanded the case for OWCP to refer Dr. Diamond’s November 11, 2015
impairment rating report to a district medical adviser (DMA).
On remand, OWCP prepared a January 29, 2016 statement of accepted facts and forwarded
the case record, including Dr. Diamond’s impairment rating report, to its DMA, Dr. Morley
Slutsky, a Board-certified occupational medicine physician.

6

Id. at 449, Table 15-23.

7

Id. at 473, Table 15-32.

8

Id. at 470, Table 15-31.

3

In a February 3, 2016 report, Dr. Slutsky found a combined 12 percent left upper extremity
permanent impairment. He essentially concurred with Dr. Diamond’s nine percent rating for left
CTS. However, Dr. Slutsky disagreed with the ROM-based impairment ratings for the left wrist
and fingers. With respect to the finger/hand ROM deficits, he commented that none of appellant’s
treating physicians observed finger deficits. Dr. Slutsky also noted that there were no accepted
finger conditions under the current claim. Regarding impairment due to appellant’s accepted left
wrist fracture, he rated her under the diagnosis-based impairment (DBI) methodology rather than
the ROM method employed by Dr. Diamond. Dr. Slutsky indicated that ROM was the “less
preferred method” for rating permanent impairment and noted that Dr. Diamond’s examination
findings were inconsistent with other physicians who observed near normal wrist ROM. He related
that, according to Chapter 15 of the A.M.A., Guides, ROM may only be used in special
circumstances when no other methods for rating impairment are available and principally as a
factor in the adjustment grid. Dr. Slutsky indicated that, according to Table 15-3,9 appellant had
one percent impairment for her left wrist fracture. He assigned a grade modifier for physical
examination10 due to tenderness to palpation with crepitation and none for clinical studies11 or
functional history,12 for a net adjustment of zero. Dr. Slutsky reported that appellant had a total of
three percent permanent impairment for her accepted left wrist fracture. He then combined the
impairments due to wrist fracture (3 percent) and CTS (9 percent), and found a total left upper
extremity permanent impairment of 12 percent. Dr. Slutsky noted a date of MMI of
November 11, 2015.
On March 1, 2016 OWCP granted appellant a schedule award for 12 percent permanent
impairment of the left upper extremity. The date of MMI was noted as November 11, 2015.
OWCP found that the weight of the medical evidence rested with Dr. Slutsky, serving as OWCP’s
DMA, who correctly applied the A.M.A., Guides to the examination findings.
On March 7, 2016 appellant, through counsel, requested a hearing before a representative
of OWCP’s Branch of Hearings and Review. During the July 12, 2016 hearing, counsel argued
that appellant suffered from five preexisting conditions, including lupus, fibromyalgia, Sjögren’s
disease, Raynaud’s disease, and osteoarthritis. He explained that these conditions limited her left
arm, fingers, and wrist, including deformities due to her osteoarthritis and lupus and neurologic
deficiencies in her hand due to her autoimmune diseases. Counsel noted that when evaluating
overall impairment preexisting problems must be considered. He asserted that Dr. Diamond
accurately applied the A.M.A., Guides when he considered both appellant’s preexisting conditions
and the December 20, 2013 employment injury. Counsel further alleged that because the DMA
disagreed with Dr. Diamond’s November 11, 2015 impairment rating, OWCP should have
declared a conflict in medical opinion, and accordingly, referred her to an impartial medical
examiner to resolve the conflict.

9

Id. at 395, Table 15-3.

10

Id. at 406, Table 15-7.

11

Id. at 410, Table 15-9.

12

Id. at 408, Table 15-8.

4

By decision dated September 16, 2016, OWCP’s hearing representative affirmed the
March 7, 2016 schedule award decision. He found that appellant failed to establish that she had
more than 12 percent permanent impairment of her left upper extremity. The hearing
representative noted that the weight of the medical evidence still rested with Dr. Slutsky, serving
as OWCP’s DMA, who correctly applied the A.M.A., Guides to the examination findings.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the Director of OWCP.13 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use of
specified members, functions, and organs of the body.14 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires the
use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.15
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
[s]ixth [e]dition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first printing
of the A.M.A., Guides. In April 2009, these changes were formally incorporated into the second
printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).16 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.17
When determining entitlement to a schedule award, preexisting impairment to the
scheduled member should be included.18 Impairment ratings for schedule awards include those
conditions accepted by OWCP as job related, and any preexisting permanent impairment of the

13

See 20 C.F.R. §§ 1.1-1.4.

14

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1).

15

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

16

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
17

Isidoro Rivera, 12 ECAB 348 (1961).

18

Carol A. Smart, 57 ECAB 340, 343 (2006); Michael C. Milner, 53 ECAB 446, 450 (2002).

5

same member or function.19 If the work-related injury has affected any residual usefulness in
whole or in part, a schedule award may be appropriate.20 There are no provisions for
apportionment under FECA,21 but when the prior impairment is due to a previous work-related
injury and a schedule award has been granted for such prior impairment, the percentage already
paid is subtracted from the total percentage of impairment.22
ANALYSIS
The issue on appeal is whether appellant has met her burden of proof to establish more than
12 percent permanent impairment of her left upper extremity, for which she previously received a
schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth edition
of the A.M.A., Guides when granting schedule awards for upper extremity claims. No consistent
interpretation had been followed regarding the proper use of the DBI or ROM methodology when
assessing the extent of permanent impairment for schedule award purposes.23 The purpose of the
use of uniform standards is to ensure consistent results and to ensure equal justice under the law
to all claimants.24 In T.H., the Board concluded that OWCP physicians were at odds over the
proper methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and district
medical advisers use both DBI and ROM methodologies interchangeably without any consistent
basis. Furthermore, the Board observed that physicians interchangeably cited to language in the
first printing or the second printing when justifying use of either ROM or DBI methodology.
Because OWCP’s own physicians are inconsistent in the application of the A.M.A., Guides, the
Board found that OWCP could no longer ensure consistent results and equal justice under the law
for all claimants.25
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the September 16, 2016 decision. Utilizing
a consistent method for calculating permanent impairment for upper extremities applied

19

Supra note 16 at Chapter 2.808.5d.

20

Id.

21

Id.

22

Id. at Chapter 2.808.7a(1); 20 C.F.R. § 10.404(c).

23

T.H., Docket No. 14-0943 (issued November 25, 2016).

24

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

25

Supra note 23.

6

uniformly26 and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.27
CONCLUSION
The Board finds this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 2, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

See FECA Bulletin No. 17-06 (issued May 8, 2017).

27
Dr. Slutsky did not address whether the noted digit ROM limitations represented a preexisting impairment. See
supra notes 18 and 19.

7

